Title: From Benjamin Franklin to John Paul Jones, 4 December 1780
From: Franklin, Benjamin
To: Jones, John Paul


Dear Sir,
Passy, Decr. 4. 1780.
I am honoured with yours of the 24th. past. I have delivered your Letters to the M. de Castries & M. de Chaumont, and shall strongly sollicit the Payment of the Prize money, which I understand is not yet received from the King. I hope soon to see an End of that Affair, which has met with so many unaccountable Obstructions.— I enclose Dispatches for Congress which are to be sunk in case of Danger. I wish you to make the best of your Way to America, & that you may have a prosperous Voyage, being with great Esteem, Dear Sir, Your most Obedt & most humble Servt
B Franklin
Honble. Comme Jones
  
Addressed: A Monsieur / Monsieur le Commodore P. Jones / de la Fregate Americaine / L’Alliance / à L’Orient
Endorsed: April 5. 1779 No. 20.
Notations: No. 20. Decr. 4 1780 From Dr. Franklin / From his Excellency Dr. Franklin Versailles April [faded] 1780—no 20
